PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/842,575
Filing Date: 14 Dec 2017
Appellant(s): Breedvelt-Schouten et al.



__________________
Robert A. Voigt Jr. (47,159)
For Appellant


EXAMINER’S ANSWER





 11/16/21.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/18/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
CLAIM 1
On page 3 of the Appeal Brief filed 11/1621, Appellant argues that the cited prior arts of Weng, Cohen, Parkova, Formeux and Berzowska fail to teach the limitation of Claim 1. 
“determining, by said smart device, whether said measured temperature or said measured humidity is above a first threshold, wherein said first threshold is an indication of said user starting to feel overheated”. 
More specifically, Appellant initially argues, on page 5 of the Appeal Brief filed 11/1621, that the cited references fail to teach “where the first threshold is an indication of the user starting to feel overheated”. 
As an initial matter, Examiner notes that the Appellant has failed to define the limitation/term “feel overheated”. As stated in paragraph 61 of the Final Rejection mailed 1/21/21, the condition of “overheating/heat exhaustion” has a variety of symptoms. As Appellant has failed to give a definition of the limitation “feel overheated”, Examiner notes that the cited arts of Formeux and Parkova read on the broadest reasonable interpretation of “feeling overheated”. Examiner notes that Formeux teaches a temperature zone (i.e. threshold) where the upper threshold represents the temperature where the user is uncomfortable due to sweat (i.e. overheating; paragraph 0116-0119). Examiner notes that the Mayo Clinic (as cited in paragraph 0061 of the final rejection mailed 1/21/21) further notes that “Heat 
With respect to the Parkova reference, Examiner notes that page 99, column 2 clearly states that beyond a certain temperature a user feels too hot or even discomfort (i.e. overheating) and further teaches that overheat occurs when humidity discharge is insufficient. When viewed in combination, the cited art of Formeux and Parkova read on the broadest reasonable interpretation of the limitation “feel overheated”. 
On page 6-7, Appellant argues that Parkova fails to teach determining whether the measured temperature or the measured humidity is below a second threshold. Examiner notes that Weng and Cohen are cited to teach whether the temperature or humidity is beyond a threshold. Parkova is references to teach a comfort range of humidity for a user (figure 1). When viewed in combination with the teaching of Weng and Cohen, the humidity values of Parkova (35% and 60%) would represent the lower and upper thresholds. It would be obvious for one of ordinary skill in the art to include a second, lower threshold for humidity, and further to determine whether the measured humidity is below said second threshold to ensure user comfort. In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 8, Appellant further argues that there is no language in Cohen that suggest generating a notification on a smart device. Examiner notes that this limitation is taught by Weng. Weng, in paragraph 0012 clearly teaches a “reminder” for the timely replacement of clothes (i.e. a notification) on an intelligent controller (i.e. smart device; paragraph 0010) for intelligent alerts (paragraph 0026).  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Appellant further argues, on page 8 of the Appeal Brief filed 11/16/21, there is no language in Cohen that teaches or suggests “generating a notification to the user on the smart device, where such a notification comprises an instruction and where such an instruction depends upon a degree that the measured temperature or the measured humidity is above the first threshold or below the second threshold.” Examiner respectfully disagrees. In paragraph 0089 Cohen teaches that a recommendation (i.e. instruction) can be based on the degree of variance from a normal temperature (i.e. a threshold) including extremely high and low temperatures (above or below). Therefore, Cohen’s teaching reads on the claimed limitation. 
On pages 9-12, Appellant argues that Weng fails to teach “sending reminders as corresponding to generating a notification to the user on the smart device, where such a notification comprises an instruction and where such an instruction depends upon a degree that the measured temperature or the measured humidity is above the first threshold or below the second threshold”. As articulated above, this limitation is taught by a combination of references. In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, Appellant argues that Weng does not suggest generating a notification. Examiner reiterated that paragraph 0012 clearly teaches a “reminder” for the timely replacement of clothes (i.e. a 
Claim 4
On pages 13-15, Appellant argues that Parkova fails to teach determining whether the temperature and humidity is above or below a threshold. Examiner notes that the determining whether a parameter is beyond set thresholds is taught by Weng and Cohen. Parkova is cited to teach a comfort range, which when viewed in combination with the other references would be the upper and lower humidity thresholds. Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). While Appellant, on page 15, argues against the use of “routine experimentation”, Examiner notes that Parkova teaches a range of comfort, beyond which a user is too hot or cold, or overheating (due to humidity). These are the general conditions, relevant to the claimed invention as with as the cited prior arts, and thus Examiner believes that the use of “routine experimentation” is valid. 
Claim 8
On page 16 of the Appeal Brief filed 11/16/21, Appellant argues that Cohen fails to teach “the user to either remove a clothing layer or unzip a clothing layer”. Examiner respectfully disagrees. Figure 5 of Cohen clearly shows the instruction “remove outer layer”, which reads on the claimed limitation of “remove a clothing layer…”.
Claim 14
On page 18 of the Appeal Brief filed 11/16/21, Appellant argues that the references fail to teach “wherein said first and second thresholds are user-designated”. Examiner respectfully disagrees. Examiner notes that under the broadest reasonable interpretation, Examiner is interpreting ‘user-designated’ as ‘user-dependent’ (i.e. user-designated threshold to mean that the threshold depends on 
Appellant further argues that Examiner has not explained how such a fact necessarily infers determining whether the measured temperature or the measured humidity is above a first threshold and determining whether the measured temperature or the measured humidity is below a second threshold, where the first and second thresholds are user-designated. Examiner notes that the determining whether a parameter is beyond set thresholds is taught by Weng and Cohen. The first and second thresholds being user-designated is taught by Formeux. Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim 15
On page 19 of the Appeal Brief filed 11/16/21, Appellant argues that there is no language in the cited passages or in the description of Figure 5 of Cohen that teaches or suggests generating a notification to the user on the smart device, where the notification informs the user to remove an insulating clothing layer or unzip the insulation clothing layer in response to the measured temperature 
On pages 20-25, Appellant argues that Examiner fails to provide any rational underpinning in deriving motivation to combine the different references. In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  For example, on page 22, Appellant argues that the motivation “so that user comfort is maintained” is insufficient. Examiner respectfully disagrees. The teachings of Weng, Cohen, Formeux and Parkova all relate (explicitly or implicitly) to user comfort. To one of ordinary skill, providing and maintaining user comfort is a valid motivation to modify the base references. 
On page 25, Appellant argues that Examiner has not provided any rational underpinning for modifying Weng with Berkowza. Examiner respectfully disagrees. The Non-Final rejection mailed 8/18/21 clearly states “It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method wherein the sensors are ‘embedded’ in the base layer to ensure proper placement of the sensors, and security of the sensors”.
Claim 3
On page 26-28, Appellant argues that the proposed modifications to Weng would render Weng unsatisfactory for its intended purpose. Examiner respectfully disagrees. Appellant seems to suggest that Examiner is replacing the garment of Weng with a smart phone of LeBeouf. Examiner notes that the 
Claim 5
Appellant further argues, on pages 28-29, that “there is no language in Anastasova that teaches the concept of placing sensors within the base clothing layer. Neither is there any language in Anastasova that teaches placing sensors within the base clothing layer along a back of the user”. Examiner respectfully disagrees. As acknowledged by the Appellant, Anastasova teaches utilizing a wearable multisensing patch (i.e. sensors) that incorporates a paper microfluidic channel that is placed directly on the back of the individual. Examiner notes that if sensors are placed directly on the back, they are considered to be placed ‘along a back of the user’. Further, if sensors are placed directly on the back, they would be within the base clothing layer because the sensor would be in between the skin and the first layer of clothing.
In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, it would have been obvious to one of 
Claim 9 and 17
On page 32-38, Appellant argues the rejection of Claims 9 and 17.
On page 32 of the Appeal Brief filed 11/16/21, Appellant argues that “there is no teaching is no language in the cited passages of Cohen, Kalluri and Willard that teaches or suggests that the instruction instructs the user to either add a clothing layer or zip up a clothing layer”. Examiner respectfully disagrees. 
Examiner notes that the limitation in question is “add a clothing layer or zip up a clothing layer”. Cohen clearly teaches adding a clothing layer in figure 5. Thus Cohen satisfies this limitation. 
Appellant further argues, on page 33, about the limitation “depending on the degree the measured temperature is below the second threshold and whether the user had previously been instructed to zip down a clothing layer.” Examiner notes that, as previously stated, the “depending on the degree…” is taught by Cohen, and Kalluri is cited to tech that an instruction can depend on a previous instruction. Finally, Willard is cited to teach that it is known for a user to unzip a jacket (i.e. zip down a layer) when they feel warm (page 206; col 1 last paragraph to col 2 first paragraph). Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
While Appellant argues that Claim 9 recites “zip up” as opposed to “zipping down”, Examiner respectfully points out that “zip down a layer” is recited at the end of claim 9 with respect to the previous instruction.

Appellant argues that Kalluri does not qualify as a prior art reference. Examiner respectfully disagrees. 
Kalluri teaches that it is well known, when processing data, to execute instructions based on previous instruction/previous conditions (title; abstract; paragraph 0014).  Examiner notes that the claimed limitation in question on page 31 is “… whether the user had previously been instructed to zip down a clothing layer…” (i.e. an instruction depending on a previous instruction).	
In response to Appellant's argument that Kalluri is nonanalogous art, it has been held that a prior art reference must either be in the field of Appellant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the Appellant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Kalluri is clearly relevant as it related to a current instruction being dependent on previous instructions.
On page 40-44, Appellant argues the combination of Weng and Kalluri. “Why would the reason to modify Weng (whose purpose is to address the need for accurately checking the health status of 
Examiner notes that Examiner is not proposing the modification of Weng with Kalluri. The Kalluri reference is cited to modify a combination of references. In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, Kalluri is cited to teach the execution of instructions based on previous instruction/previous conditions.
Claims 10 and 16 as well as 11 and 18
On pages 45-50, Appellant argues that the references of Cohen, Nouvel and Biermann fail to teach where the instruction instructs the user to either remove a clothing layer or unzip a clothing layer depending on the degree the measured humidity is above the first threshold. Examiner respectfully disagrees. This limitation is taught by a combination of references. An instruction that depends on said degree a measured parameter is above said first threshold is taught by Cohen (figure 5, paragraph 0042). Nouvel teaches that humidity is a known parameter that is also measured in order to determine a subject’s thermal comfort wherein if the measured humidity is out of range, a subject is notified to add or remove clothing (paragraph 0050; 0054). Biermann teaches that evaporative cooling is one way that 
On pages 51-58, Appellant again attacks references individually, arguing that Cohen, Nouvel and Biermann fail to teach Appellant further argues that Nouvel fails to teach “informing the user via the notification on the smart device to remove an insulation clothing layer or unzip the insulation clothing laver in response to the measured humidity being above the first threshold.” Examiner respectfully disagrees. Firstly, any layer can be considered an insulation layer. Secondly Nouvel teaches a thermal comfort RANGE (which is interpreted by the examiner as having a high limit and low limit) based on relative humidity measures. If the humidity is out of range (i.e. above the high limit or below the low limit), the user is instructed to either remove or add a clothing layer (paragraph 0050; 0054). Therefore, the limitation is met by Nouvel.
Appellant further argues that “Examiner does not appear to provide a rational underpinning for modifying Weng with the combination of Cohen, Nouvel, Kalluri and Willard to include the above-cited missing claim limitations”. In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation lies in accurate 
On pages 58-78, Appellant argues the combination of references with respect to claims 11 and 18, and further repeats arguments previous made (related to rational underpinning and the Kalluri reference).
Similar to the arguments relates to Claims 10 and 16, Appellant argues that there is no language in the cited passages of Weng, Cohen, Parkova, Formeux, Berzowska, Nouvel, Uchida, Kalluri and Willard that teaches or suggests “generating a notification to the user on the smart device, where the notification comprises an instruction, where the instruction instructs the user to either add a clothing layer or zip up a clothing layer depending on the degree the measured humidity is below the second threshold and whether the user had previously been instructed to zip down a clothing layer.” 
Examiner notes that instruction for said user to either add a clothing layer or zip up a clothing layer depending on said measured parameter being below a second threshold is taught by Cohen (as previously stated). Nouvel teaches that humidity is a known parameter that is also measured in order to determine a subject’s thermal comfort wherein if the measured humidity is out of range, a subject is notified to add or remove clothing (paragraph 0050; 0054). Uchida teaches that subjects feel colder as humidity gets lower (i.e. the degree to which humidity is below normal – a threshold). In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Appellant argues the notion that the hotter or more humid the environment gets; a person will want to shed more clothing layers to stay comfortable. Examiner notes that figure 5 of Cohen clearly 
It is unclear if Appellant does not believe ‘adding/removing layers and zipping down and zipping up layers in cold/hot environments’ to be general knowledge, or well known. 
Similar to the arguments for Claim 16, Appellant argues that the references fail to teach “informing the user via the notification on the smart device….” As previously stated, the combination (along with Uchida, who teaches the importance of low humidity, and the degree to which humidity drops affect ‘cold’ feeling) teaches the limitations in question. In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Appellant’s arguments with respect to the Kalluri reference not qualifying as prior art, and the arguments as to the modification of Weng have been previously addressed above. 
Claim 19
On page 80 of the Appeal Brief filed 11/16/21, Appellant argues that the cited references fail to teach the embedded sensors. While it seems Appellant is merely stating that Rowe fails to cure the supposed deficiencies of the references cited in claim 1, Examiner notes that Appellant’s arguments with respect to embedded sensors have been addressed above with respect to claim 1. 
Claim 20
On page 82, Appellant argues that Rippo and Herz fail to teach the pH level being below a third threshold. Examiner respectfully disagrees. Rippo teaches that if a high sodium content is measured in a user’s sweat (known to be acidic sweat, implying a low pH level), the user is said to be dehydrated, and a remediation of “hydrate” is mentioned (TABLE 1). Table 1 further notes a specific threshold for sodium levels. It is clear to one of ordinary skill that “high sodium content” implies a sodium level greater than 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JAY B SHAH/Examiner, Art Unit 3791                                                                                                                                                                                                        
Conferees:
/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791       
                                                                                                                                                                                                 /LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.